DETAILED ACTION
1.          Claims 2-19 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
2.          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
3.          Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.

Information Disclosure Statement
4.          The information disclosure statements (IDS) submitted on 12/21/2021 and 8/16/2022 have been found to be in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.

Specification
5.           The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
6.          The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
7.          Claims 2-4, 7, 8, 11-13, 16, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,190,308 B2 (hereinafter “Patent”). Although the conflicting claims are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application (hereinafter “Application”) are transparently found in the Patent with obvious wording variations. Take an example of comparing claim 1 of the Application and claim 1 of the Patent:
Application, Claim 2:
A signal reception method implemented on a receiver, comprising: 
receiving an orthogonal time frequency space (OTFS) modulated wireless signal comprising pilot signal transmissions and data transmissions;
calculating an autocorrelation of the wireless signal using the wireless signal and a delayed version of the wireless signal that is delayed by a pre-determined delay, thereby generating an autocorrelation output, wherein the pre-determined delay is equal to a time spacing between successive pilot signal transmissions; and 
performing, based on the autocorrelation output, a coarse adjustment to a gain of the receiver, wherein the coarse adjustment comprises a gain increment or a gain decrement.
Patent, Claim 1:
A signal reception method, comprising: 

receiving an orthogonal time frequency space (OTFS) modulated wireless signal comprising pilot signal transmissions interspersed with data transmissions; 
calculating an autocorrelation of the wireless signal using the wireless signal and a delayed version of the wireless signal that is delayed by a pre-determined delay, thereby generating an autocorrelation output, wherein the pre-determined delay is equal to a time spacing between successive pilot signal transmissions; 
processing the autocorrelation output through a moving average filter to produce a fine timing signal; and performing synchronization with the wireless signal using the fine timing signal.


(Examiner notes “fine timing” from a coarse timing includes incrementing and decrementing the gain.)
Claims 3, 4, 7, 8, 11-13, 16, and 17 of the Application are transparently found in claims 2-15 of the Patent with obvious word variations and are also rejected.

Claim Rejections - 35 USC § 103
8.          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.         The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.          This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
12.         Claims 2-4 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2007/0133386 A1 to Kim et al. (hereinafter “Kim”) in view of United States Patent Application Publication 2015/0117395 A1 to Hadani et al. (hereinafter “Hadani”).
            Regarding Claim 2, Kim discloses a signal reception method implemented at a receiver, comprising:
     receiving an orthogonal time frequency…modulated wireless signal comprising pilot signal transmissions and data transmissions (Kim: [0080-0084] – corresponds to receiving an OFDM signal, wherein an OFDM signal is defined as comprising at least a pilot signal interleaved with data signals. See also Figure 1 with [0043-0047] illustrating and describing OFDM-FDD signals, and Figure 2 with [0049-0053] illustrating and describing OFDM-TDD signals.);    
    calculating an autocorrelation of the wireless signal using the wireless signal and a delayed version of the wireless signal using the wireless signal and a delayed version of the wireless signal that is delayed by a pre-determined delay, thereby generating an autocorrelation output (Kim: [0082-0083] – a delayed signal is generated from a received OFDM signal, multiplying the delayed signal with the received signal, and outputting a correlation value. See also [0110-0114].),
     wherein the predetermined delay is equal to a time spacing between successive pilot signal transmissions (Kim: [0091] – the time signal is delayed by one symbol in a plurality of symbols in a pilot pattern.);
     processing the autocorrelation filter through a moving average filter to produce a fine timing signal (Kim: [0082-0085] – fine timing and fine synchronization is suggested from the application of a moving average to the correlation (autocorrelation value). See also [0105-0107] and [0109-0113].); and
     performing synchronization with the wireless signal using the fine timing signal (Kim: [0109-0114] – fine frequency synchronization is performed based on fine symbol timing estimate.).
            Kim discloses the received signal is an OFDM signal (see above), but does not expressly disclose receiving an orthogonal time frequency space (OTFS) modulated wireless signal.
            However, Hadani discloses receiving an orthogonal time frequency space (OTFS) modulated wireless signal comprising pilot signal transmissions and data transmissions (Hadani: [0043-0051] – describes an OTFS signal comprising at least a pilot symbol that may be transmitted with data symbols. See also [0072-0073].).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the signal reception method of Kim in view of the signal reception scheme of Hadani to include the reception of OTFS signals for the reasons of “producing highly accurate real-time (or near real-time) models of data channel states” (Hadani: [0042]).
            Regarding Claim 3, the combination of Kim and Hadani discloses the method of claim 2, wherein Kim further discloses [further comprising]: 
     processing, prior to performing the coarse adjustment, the autocorrelation output through a moving average filter (Kim: [0083-0084] – corresponds to determining the correlation value with a moving filter.).
            Regarding Claim 4, the combination of Kim and Hadani discloses the method of claim 3, wherein Kim further discloses the moving average filter operates over a number of samples equal to sum of lengths of cyclic prefix and cyclic suffix field (Kim: [0082-0086] – corresponds to a moving average operative over a symbol length from a CP at a starting point to a final CP of the OFDM symbol.).

            Claims 11-13, directed to an apparatus embodiment of claims 2-4, recite similar features as claims 2-4 and are therefore rejected upon the same grounds as claims 2-4. Please see above rejections of claims 2-4. Kim further discloses the apparatus comprising a processor and a transceiver (Kim: [0046] and [0088]).
           

13.         Claims 7, 8, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Hadani in view of United States Patent Application Publication 2007/0230403 A1 to Douglas et al. (hereinafter “Douglas”).
            Regarding Claim 7, the combination of Kim and Hadani discloses the method of claim 2, but does not expressly disclose determining magnitudes of autocorrelation peaks, and performing gain adjustment based on the determined magnitudes of autocorrelation peaks.
            However, Douglas suggests determining magnitudes of autocorrelation peaks (Douglas: [0233-0242] – corresponds to determining autocorrelation peaks in a received signal.), and performing gain adjustment based on the determined magnitudes of autocorrelation peaks (Douglas: [0233-0242] – performing a time shift based on the autocorrelation peaks. See also [0052] with [0086-0099] which includes the detection of a start of packet (SOP) and automatic gain control (AGC) that sets the gain of the receiver.).
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the signal reception method of the combination in view of the signal reception scheme of Douglas to perform gain adjustment for the reasons of assist in reducing the amount of overhead in a packet preamble length (Douglas: [0005]).
            Regarding Claim 8, the combination of Kim, Hadani, and Douglas discloses the method of claim 7, wherein Douglas suggests the autocorrelation peaks are determining an exponential windowing function (Douglas: [0233-0242] – corresponds to a function of a rise and fall of the autocorrelation of the signal of a preamble.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the signal reception method of the combination in view of the signal reception scheme of Douglas to perform gain adjustment for the reasons of assist in reducing the amount of overhead in a packet preamble length (Douglas: [0005]).

            Claims 16 and 17, dependent upon claim 11 rejected above, recite similar features as claims 7 and 8, respectively, and are therefore rejected upon the same grounds as claims 7 and 8. Please see above rejections of claims 7 and 8.

Allowable Subject Matter
14.         Claims 5, 6, 9, 10, 14, 15, 18, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
15.         The prior art made of record (please see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure.

16.         Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

17.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163. The examiner can normally be reached M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        October 27, 2022